                                                                                    FILED
                                     UNITED STATES DISTRICT COUR                      JUL 2 3 2019
                                   SOUTHERN DISTRICT OF CALIFOR IA
                                                                                CLERK, U.S DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                                    BY                       DEPUTY

                                                          Case No. l 9-cr-02273-BAS

                                         Plaintiff,
                            vs.
                                                          JUDGMENT OF DISMISSAL
DIANA LINDA MARIA GARCIA
                        Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:

      21 :952 and 960 - Importation of Methamphetamine (Felony)




 Dated:   7   .1   Z3.,, .;loJCf
                                                      Hon. Peter C. Lewis (
                                                      United States Magis ate Judge
